Per Curiam.
A King County jury found Alton Evans Brown guilty of grand larceny. He appeals and challenges the sufficiency of the evidence to uphold the verdict.1 His challenge primarily focuses upon the testimony identifying him as the person who committed the crime. The defendant’s sole argument is that the identification testimony contained-inconsistencies and was inadequate to support the verdict. This question of the adequacy of identification testimony was fully considered in State v. Woody, 73 Wn.2d 179, 437 P.2d 167 (1968), and is determinative of the issue here. *382■We have carefully examined the record and find ample evidence to support the jury’s verdict.
Secondly, defendant claims that this was a circumstantial evidence case requiring the state to connect the accused with the crime by evidence excluding every reasonable hypothesis other than that of guilt. Even though disputed, direct testimony was presented identifying the defendant as the person who committed the crime. There is no merit in defendant’s contention.
Judgment affirmed.

Neither a motion for new trial nor for arrest of judgment was presented to the trial court. Different counsel represents the defendant on appeal.